



Exhibit 10.79




Baker Hughes Company Restricted Stock Unit Award Agreement For [●]
(“Participant”)


1.Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Baker Hughes Company 2017
Long-Term Incentive Plan (the “Plan”).


2.Grant. The Committee of Baker Hughes Company (the “Company”) has granted
Restricted Stock Units, from time to time with Dividend Equivalents as the
Committee may determine (“RSUs”), to the individual named in this Award
Agreement (the “Participant”) on [●] (the “Grant Date”). Each RSU entitles the
Participant to receive from the Company (i) one share of Class A common stock of
the Company, par value $0.0001 per share (“Share”), for which the restrictions
set forth in paragraph 4 lapse in accordance with their terms, and (ii) cash
payments based on dividends paid to stockholders as set forth in paragraph 3,
each in accordance with the terms of this Award, the Plan, any country specific
addendums and any rules and procedures adopted by the Committee. Shares may be
adjusted or converted into other property or cash pursuant to the provisions of
the Plan.


3.Dividend Equivalents. Until such time as the following restrictions lapse or
the RSUs are cancelled, whichever occurs first, the Company may establish an
amount to be paid to the Participant equal to the number of RSUs subject to
restriction times the per Share quarterly dividend payments made to stockholders
of the Company’s Shares (“Dividend Equivalent”). The Company shall accumulate
Dividend Equivalents and, upon the date that restrictions lapse, will pay the
Participant a cash amount equal to the Dividend Equivalents accumulated and
unpaid as of the date that restrictions lapse (without interest).
Notwithstanding the foregoing, any accumulated and unpaid Dividend Equivalents
attributable to RSUs that are cancelled will not be paid and are immediately
forfeited upon cancellation of the RSUs. The determination regarding the form
and type of dividend equivalents will be made by the Committee at the time of
grant.


4.Lapse of Restrictions. Restrictions on the number of RSUs reflected in the
Participant’s Plan account maintained by Fidelity Stock Plan Services will lapse
on the third anniversary of the Grant Date (the “Normal Restriction Lapse Date”)
only if the Participant has been continuously employed by the Company or one of
its Subsidiaries to such date, such that on the Normal Restriction Lapse Date
the restrictions will lapse as to all of the RSUs subject to this Award
Agreement. The RSUs shall be immediately cancelled upon termination of
employment, except as follows:


a.    Employment Termination Due to Death. If the Participant’s employment with
the Company or any of its Subsidiaries terminates as a result of the
Participant’s death, then restrictions on all RSUs shall immediately lapse.


b.    Involuntary Termination Without Cause Following a Change in Control. If
the Participant incurs a Separation From Service due to an Involuntary
Termination without Cause during the 12-month period following a Change in
Control, restrictions on all RSUs awarded hereby shall immediately lapse on the
date of the Participant’s Separation From Service if the Participant is not a
Specified Employee or on the date that is six months following the Participant’s
Separation From Service if the Participant is a Specified Employee. For purposes
of this Award Agreement,




 

--------------------------------------------------------------------------------




“Involuntary Termination” means the Separation From Service of the Participant
(i) because the Participant’s position is eliminated, (ii) because the
Participant and the Company, any of its Subsidiaries or, upon or following a
Change in Control, any of their successors, agree to the Participant's
resignation of his or her position at the request of the Company, any of its
Subsidiaries or, upon or following a Change in Control, any of their successors,
or (iii) because the Company, any of its Subsidiaries or, upon or following a
Change in Control, any of their successors, terminates the employment of the
Participant without Cause. For purposes of this Award Agreement, an “Involuntary
Termination” does not include (i) a termination of employment for Cause, (ii)
the Participant’s death or Disability or retirement or (v) a voluntary
termination of employment by the Participant. For purposes of this Award
Agreement, “Separation From Service” has the meaning ascribed to that term in
Section 409A and “Specified Employee” means a person who is, as of the date of
the person’s Separation From Service, a “specified employee” within the meaning
of Section 409A. For purposes of this Award Agreement, “Section 409A” means
section 409A of the Internal Revenue Code of 1986, as amended and the Department
of Treasury rules and regulations issued thereunder. For purposes of this Award
Agreement, “Change in Control” means (A) a Change in Control as defined in the
Plan or (B) the date a majority of members of the Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, in each case if the transaction or event also constitutes a “change in
ownership,” “change in effective control,” or a “change in the ownership of a
substantial portion of the Company’s assets” for purposes of Section 409A.


c.    Employment Termination, Eligibility for Retirement or Occurrence of Total
Disability More Than One Year After Grant Date. If, on or after the first
anniversary of the Grant Date and prior to the End Date, the Participant incurs
a Separation From Service due to an Involuntary Termination, or the Participant
becomes eligible to retire or meets the age and service requirements specified
in (c)(i) below or incurs a Total Disability, then the restrictions on the RSUs
awarded hereby shall lapse or shall be cancelled as provided below:


(i)    Eligibility for Retirement or Occurrence of Total Disability.
Restrictions on all RSUs shall immediately lapse if (A) the Participant attains
at least age 60 while still employed by the Company or a Subsidiary and
completes 5 or more years of continuous service with the Company and any of its
Subsidiaries, or (B) the Participant incurs a Total Disability. For purposes of
this Award Agreement, “Total Disability” means the Participant is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 month, receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
Company or any of its Subsidiaries.


(ii)     Involuntary Termination Without Cause. If, prior to the occurrence of
any of the Normal Restriction Lapse Date, a Change in Control or an event
described in clause (i) of this paragraph c. above, the Participant incurs an
Involuntary Separation From Service without Cause then restrictions on the
Pro-Rata Portion (as defined below) of the RSUs shall immediately lapse on the
date of the Participant’s Separation From Service if the Participant is not a
Specified Employee or on the date that is six months following the Participant’s
Separation From Service if the Participant is a Specified Employee and the
remaining RSUs covered by this Award shall be immediately cancelled. For
purposes of this Award, the “Pro-Rata Portion” shall mean the total




 

--------------------------------------------------------------------------------




number of RSUs covered by this Award multiplied by a fraction, the numerator of
which is the total number of complete months which have elapsed between the
Grant Date and the date of termination and the denominator of which is the total
number of months between the Grant Date and the Normal Restriction Lapse Date.


(iii)     Termination Due to Other Reasons. If the Participant incurs a
Separation From Service for any other reason, then the RSUs shall be immediately
cancelled.


(iv)     Transfers. For the avoidance of doubt, transfer of employment from the
Company or any of its Subsidiaries to the Company or any of its Subsidiaries
shall not constitute a termination of employment for purposes of this Award.


5.Delivery and Withholding Tax. Upon the Normal Restriction Lapse Date, or such
earlier date the restrictions lapse pursuant to paragraph 4, the Company shall
deliver to the Participant such Shares with respect to the portion, if any, of
the RSUs for which the restrictions lapse in accordance with this Award
Agreement. No later than the date as of which an amount with respect to the RSUs
first becomes includable in the gross income of the Participant for applicable
income tax purposes, the Participant shall pay to the Company or make
arrangements satisfactory to the Company regarding payment of any federal,
state, local or foreign taxes of any kind required or permitted to be withheld
with respect to such amount.


6.Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, or terminate the RSUs without the consent of
the Participant; provided, however, that no such amendment, alteration or
termination shall occur if reasonably likely to significantly diminish the
rights of the Participant without the Participant’s consent; and provided
further that no such consent shall be required with respect to any amendment,
alteration or termination of the RSUs if the Board determines in its sole
discretion that such amendment, alteration, or termination either (i) is
required or advisable to satisfy or conform to any applicable law, regulation or
accounting standard or (ii) is in accordance with paragraph 7. Notwithstanding
the foregoing, no amendment of the RSUs may be made that would cause the
Participant to become subject to additional taxes under Section 409A. Also, the
RSUs shall be null and void to the extent the grant of RSUs or the lapse of
restrictions thereon is prohibited under the laws of the country of residence of
the Participant.


7.Recoupment. Notwithstanding any other provision of this Award to the contrary,
the RSUs, any Shares issued in settlement of the RSUs, and any amount received
with respect to any sale of any such Shares, shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
any recoupment policy that the Company may adopt from time to time.


8.Plan Terms. All terms used in this Award have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request. This Award is
subject to the terms of the Plan, which terms are incorporated by reference.


9.Entire Agreement. This Award, the Plan, country specific addendums and the
rules and procedures adopted by the Committee contain all of the provisions
applicable to the RSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.






 

--------------------------------------------------------------------------------




This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




 